Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 03/02/2021 and further search, Claims 1, 4, 6, 9, 11 and 14 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein the SPS configuration information includes (i) information on a transmission interval and a transmission periodicity of the UL PRS, and (ii) a bandwidth part (BWP) index indicating a bandwidth part for transmitting the UL PRS among four bandwidth parts configured for the UE, and is received by higher layer signaling, wherein the UL PRS is configured to be transmitted in all symbols in an uplink slot included in a radio resource for the transmission of the UL PRS.
	Prior art provides a network-based positioning mechanism is proposed a serving BS first allocates radio resource to a target UE for network-based positioning in a wireless communication system. The target UE then transmits a positioning reference signal (PRS) to the serving BS and a plurality of cooperative BSs at the same time instant and a method may include transmitting a request to participate in a UE positioning procedure.
	However, the prior art fails to teach the claimed limitation wherein the SPS configuration information includes (i) information on a transmission interval and a transmission periodicity of the UL PRS, and (ii) a bandwidth part (BWP) index indicating a bandwidth part for transmitting the UL PRS among four bandwidth parts configured for the UE, and is received by higher layer signaling, wherein the UL PRS is configured to be transmitted in all symbols in an uplink slot included in a radio resource for the transmission of the UL PRS. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 6 and 11 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647